                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 1 of 8


            1    Theodore B. Olson (#38137)
                 TOlson@gibsondunn.com
            2    Helgi C. Walker (Admitted Pro Hac Vice)
            3    HWalker@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            4    1050 Connecticut Avenue, N.W.
                 Washington, DC 20036-5306
            5    Telephone:   202.955.8668
                 Facsimile:   202.530.9575
            6

            7    Joshua S. Lipshutz (#242557)
                 JLipshutz@gibsondunn.com
            8    Joshua D. Dick (#268853)
                 JDick@gibsondunn.com
            9    Gibson, Dunn & Crutcher LLP
                 555 Mission Street
           10
                 San Francisco, CA 94105-0921
           11    Telephone:    415.393.8233
                 Facsimile:    415.374.8469
           12
                 Attorneys for Plaintiff
           13    CTIA – The Wireless Association®
           14
                                                UNITED STATES DISTRICT COURT
           15                                  NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN FRANCISCO DIVISION
           16

           17    CTIA – THE WIRELESS ASSOCIATION®,             CASE NO. 3:15-cv-02529-EMC
           18
                                                               FURTHER JOINT CASE MANAGEMENT
                                         Plaintiff,
           19                                                  STATEMENT

           20            v.
           21
                 THE CITY OF BERKELEY, CALIFORNIA,            Date:     May 29, 2018
           22    and CHRISTINE DANIEL, CITY
                 MANAGER OF BERKELEY, CALIFORNIA,              Time:    10:30 AM
           23    in her official capacity,
                                                               Place:   Courtroom 5, 17th Floor, San Francisco
           24
                                         Defendants.
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 2 of 8


            1            Pursuant to Local Rule 16-10 and this Court’s Standing Order, Plaintiff CTIA – The Wireless
            2    Association® (“CTIA”) and Defendants the City of Berkeley, California (“the City”), and
            3    Christine Daniel, in her official capacity as City Manager of Berkeley, California (collectively,
            4    “Defendants”), file this Further Joint Case Management Statement.
            5            As previously reported, on October 11, 2017, the United States Court of Appeals for the
            6    Ninth Circuit (the “Ninth Circuit”) denied CTIA’s petition to rehear its divided opinion affirming this
            7    Court’s order denying CTIA’s motion for preliminary injunction. (Dkt. 93). Since then, on
            8    January 9, 2018, CTIA filed a petition for certiorari with the United States Supreme Court (the
            9    “Supreme Court”). On January 30, 2018, the Supreme Court requested that Defendants file a
           10    response to that petition. Defendants filed a brief in opposition to CTIA’s petition for certiorari on
           11    April 2, 2018, and CTIA filed a reply in support of its petition on April 17, 2018.
           12            On June 28, 2018, the Supreme Court granted CTIA’s petition, vacated the Ninth Circuit’s
           13    decision, and remanded the case to the Ninth Circuit for further consideration in light of the case
           14    National Institute of Family and Life Advocates v. Becerra, 138 S. Ct. 2361 (2018), decided on
           15    June 26, 2018 (“NIFLA”). On July 5, 2018, the Ninth Circuit ordered the parties to file supplemental
           16    briefs addressing the effect of NIFLA on CTIA’s First Amendment claims; CTIA filed its
           17    supplemental brief on July 26, 2018; Defendants filed their brief on August 16, 2018; and CTIA filed
           18    its reply brief on September 6, 2018 (along with an unopposed motion for leave to file that reply,
           19    which the Ninth Circuit had granted on August 23, 2018). On February 20, 2019, Defendants filed a
           20    citation of supplemental authority pursuant to Federal Rule of Appellate Procedure 28(j) and Circuit
           21    Rule 28-6 to address the en banc decision American Beverage Association v. City & County of San
           22    Francisco, 916 F.3d 749 (9th Cir. 2019), issued on January 31, 2019; CTIA filed a citation of
           23    supplemental authority addressing the same decision on February 28, 2019.
           24            The Ninth Circuit has not yet issued its decision. Given the Ninth Circuit’s jurisdiction on
           25    remand to decide anew the disposition of this case, the parties agree that no dates or deadlines for
           26    discovery, substantive motions or otherwise, need to be scheduled at this time, and the case should
           27    remain stayed. (See Dkt. No. 109).
           28

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                     1
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 3 of 8


            1             1. Jurisdiction and Service.
            2            This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1337. There is no dispute regarding
            3    personal jurisdiction or venue. All parties have been served.
            4             2. Facts.
            5            This action challenges the City’s Ordinance “REQUIRING NOTICE CONCERNING
            6    RADIO FREQUENCY EXPOSURE OF CELL PHONES,” Berkeley Municipal Code Chapter 9.96
            7    (“Ordinance”), which required cell phone retailers to distribute to their customers or post a notice
            8    stating that:
            9            The City of Berkeley requires that you be provided the following notice:
          10             To assure safety, the Federal Government requires that cell phones meet radio frequency
          11             (RF) exposure guidelines. If you carry or use your phone in a pants or shirt pocket or
          12             tucked into a bra when the phone is ON and connected to a wireless network, you may
          13             exceed the federal guidelines for exposure to RF radiation. This potential risk is greater
          14             for children. Refer to the instructions in your phone or user manual for information
          15             about how to use your phone safely.
          16     Berkeley Municipal Code § 9.96.030(A).
          17             On June 8, 2015, CTIA filed a motion for preliminary injunction (Dkt. 4) asking this Court to
          18     enjoin enforcement of the Ordinance on a preliminary basis as preempted by federal law and
          19     violating the First Amendment. This Court on September 21, 2015, “grant[ed] in part and denie[d] in
          20     part CTIA’s motion for a preliminary injunction,” enjoining the Ordinance “unless and until the
          21     sentence in the City notice regarding children safety is excised from the notice.” (Dkt. 53).
          22             On November 17, 2015, Defendants filed a motion to dissolve the preliminary injunction
          23     based on the Berkeley City Council’s amendment of the Ordinance to remove the sentence regarding
          24     child safety. CTIA filed its opposition to Defendants’ motion on December 1, 2015, Defendants filed
          25     their reply on December 8, 2015, and oral argument was heard on January 21, 2016. On January 27,
          26     2016, the Court granted Defendants’ motion, which incorporated the holding and reasoning of the
          27     Court in its prior ruling on CTIA’s motion for preliminary injunction, and also denied CTIA’s request
          28     for a stay of dissolution pending appeal. (Dkt. 74).

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                     2
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 4 of 8


            1            On February 1, 2016, CTIA appealed to the Ninth Circuit from this Court’s Order granting
            2    Defendants’ motion to dissolve the preliminary injunction. (Dkt. 76). CTIA filed its opening brief
            3    with the Ninth Circuit on February 29, 2016, Defendants filed their answering brief on April 4, 2016,
            4    CTIA filed its reply brief on May 9, 2016, and oral argument was heard on September 13, 2016. On
            5    April 21, 2017, the Ninth Circuit issued a divided ruling affirming this Court’s order denying CTIA’s
            6    motion for preliminary injunction. (Dkt. 93). The parties thereafter briefed CTIA’s petition for
            7    rehearing or rehearing en banc seeking reconsideration of that decision. The Ninth Circuit denied
            8    that petition on October 11, 2017. CTIA filed a petition for certiorari with the Supreme Court on
            9    January 9, 2018. Defendants filed a brief in opposition to CTIA’s petition on April 2, 2018. CTIA
          10     filed its reply in support of its petition on April 17, 2018.
          11               On June 28, 2018, the Supreme Court granted CTIA’s petition, vacated the Ninth Circuit’s
          12     decision, and remanded the case to the Ninth Circuit for further consideration in light of NIFLA. On
          13     September 6, 2018, the parties completed supplemental briefing in that court to address NIFLA; the
          14     parties now await the Ninth Circuit to issue its decision.
          15             The City of Berkeley began enforcing the Ordinance on March 21, 2016.
          16               3. Legal Issues.
          17             The legal issues in this case are: (1) whether the Ordinance violates the First Amendment;
          18     (2) whether the Ordinance violates the Supremacy Clause and is preempted by federal law; and
          19     (3) whether Defendants have violated CTIA’s members constitutional rights in violation of 42 U.S.C.
          20     § 1983.
          21               4. Motions.
          22             A.       Pending Motions
          23             There are no pending motions before this Court. As noted above, on October 11, 2017, the
          24     Ninth Circuit denied CTIA’s petition for rehearing or rehearing en banc. CTIA then filed a petition
          25     for certiorari with the Supreme Court on January 9, 2018; Defendants filed a brief in opposition to
          26     that petition on April 2, 2018; and CTIA filed its reply in support of its petition on April 17, 2018.
          27     On June 28, 2018, the Supreme Court granted CTIA’s petition, vacated the Ninth Circuit’s decision,
          28     and remanded the case to the Ninth Circuit for further consideration in light of NIFLA. On

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                      3
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 5 of 8


            1    July 5, 2018, the Ninth Circuit ordered the parties to file supplemental briefs addressing the effect of
            2    NIFLA on CTIA’s First Amendment claims, which the parties completed on September 6, 2018.
            3            B.      Prior Motions
            4            All prior motions filed in this case, listed below, have been resolved. The parties note that no
            5    motions have been filed with this Court since the last case management conference was held on
            6    October 25, 2018.
            7                 1) CTIA’s Motion for Preliminary Injunction (Dkt. 4), filed on June 8, 2015; granted in
            8         part and denied in part by order (Dkt. 53), filed on September 21, 2015.
            9                 2) Motions for leave to appear Pro Hac Vice, filed on June 8, 2015 (Dkt. 8, 9),
          10          June 22, 2015 (Dkt. 27), and July 1, 2015 (Dkt. 32), respectively; all granted by orders, filed on
          11          June 22, 2015 (Dkt. 28, 29), June 24, 2015 (Dkt. 30), and July 7, 2015 (Dkt. 35), respectively.
          12                  3) National Resources Defense Council’s Motion to File Amicus Brief in Opposition to
          13          CTIA’s Motion for Preliminary Injunction (Dkt. 36); granted by order (Dkt. 53), filed on
          14          September 21, 2015.
          15                  4) Defendants’ Motion to Dissolve Preliminary Injunction (Dkt. 59), filed on December
          16          8, 2015; granted by order (Dkt. 74), filed on January 27, 2016.
          17              5. Amendment of Pleadings.
          18             CTIA does not currently anticipate amending its complaint, but reserves all rights to do so.
          19              6. Evidence Preservation.
          20             Although the parties do not anticipate seeking any discovery, they are aware of and have
          21     complied with their evidence preservation obligations.
          22              7. Disclosures.
          23             The parties have agreed to defer any initial disclosures until such time as they may become
          24     relevant.
          25              8. Discovery.
          26             The parties do not anticipate that any discovery will be necessary. The parties agree that,
          27     should either party wish to take discovery, the parties will meet and confer regarding the prompt
          28     scheduling of such discovery.

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                     4
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 6 of 8


            1             9. Class Actions.
            2            This case is not a class action.
            3             10. Related Cases.
            4            As discussed above, CTIA filed a petition for certiorari to the Supreme Court on
            5    January 9, 2018, and on June 28, 2018, the Supreme Court granted CTIA’s petition, vacated the
            6    Ninth Circuit’s decision, and remanded the case to the Ninth Circuit for further consideration in light
            7    of NIFLA.
            8             11. Relief.
            9            CTIA seeks the relief set forth in its complaint.
          10              12. Settlement and ADR.
          11             The parties have conferred and agree that the validity of the Ordinance is an issue of broad
          12     importance that is not amenable to resolution through settlement or ADR.
          13              13. Consent to Magistrate Judge For All Purposes.
          14             The parties do not consent to assignment to a Magistrate Judge for all purposes.
          15              14. Other References.
          16             This case is not suitable for assignment to binding arbitration, to a Special Master, or to the
          17     Judicial Panel on Multidistrict Litigation.
          18              15. Narrowing of Issues.
          19             The parties believe that the issues are adequately framed by the complaint and that no
          20     furthering narrowing of the issues or bifurcation of the case is necessary or advisable.
          21              16. Expedited Trial Procedures.
          22             The parties agree that this is not the type of case that can be handled under the Expedited Trial
          23     Procedure of General Order No. 64 Attachment A.
          24              17. Scheduling.
          25             Given the Ninth Circuit’s jurisdiction on remand to decide anew the disposition of this case,
          26     the parties agree that no dates or deadlines for discovery, substantive motions or otherwise, need to
          27     be scheduled at this time, and the case should remain stayed. (See Dkt. No. 109). The parties believe
          28     they should await the Ninth Circuit’s ruling before proceeding in the district court.

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                     5
                 No. 3:15-cv-02529-EMC
                          Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 7 of 8


            1               18. Trial.
            2              The parties expect this case to be resolved through motions practice, without the need for any
            3    trial.
            4               19. Disclosure of Non-party Interested Entities or Persons.
            5              CTIA filed its Certification of Interested Entities or Persons on June 8, 2015. As stated in that
            6    Certification, CTIA is a nonprofit membership organization that represents the wireless
            7    communications industry. Membership in the association includes wireless carriers and their
            8    suppliers, as well as providers and manufacturers of wireless data services and products. The current
            9    membership list is available at https://www.ctia.org/about-ctia/our-members.
          10                20. Professional Conduct.
          11               All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct
          12     for the Northern District of California.
          13
          14     May 22, 2019                                              By: /s/ Theodore B. Olson
          15                                                                      Theodore B. Olson
          16                                                                      Helgi C. Walker
                                                                                  Joshua S. Lipshutz
          17                                                                      Joshua D. Dick

          18
                                                                                  GIBSON, DUNN & CRUTCHER LLP
          19
          20                                                                      Attorneys for Plaintiff
                                                                                  CTIA – The Wireless Association®
          21
          22     May 22, 2019                                              By: **/s/ Christopher D. Jensen

          23                                                                      Farimah Brown, City Attorney (#201227)
                                                                                  Christopher D. Jensen, Deputy City
          24
                                                                                  Attorney (#235108)
          25                                                                      CITY OF BERKELEY
                                                                                  2180 Milvia Street, Fourth Floor
          26                                                                      Berkeley, CA 94704
                                                                                  Telephone:    510.981.6998
          27                                                                      Facsimile:    510.981.6960
          28
                                                                                  Attorney for Defendants
Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement                       6
                 No. 3:15-cv-02529-EMC
                       Case 3:15-cv-02529-EMC Document 125 Filed 05/22/19 Page 8 of 8


            1                                                    City of Berkeley, California and
                                                                 Christine Daniel, City Manager of
            2                                                    Berkeley, California
            3
                                                                 ** Pursuant to Civ. L.R. 5-1(i)(3), the
            4                                                    electronic signatory has obtained
                                                                 approval from this signatory.
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                 Joint Case Management Statement         7
                 No. 3:15-cv-02529-EMC
